 Inthe Matter of WM. LANSCo.andINTERNATIONALHOD CARRIERS,BUILDING AND COMMON LABORERS' UNION OF AMERICA, LOCALNo.1426 (A. F. L.)-Case No. C-1740.-Decided December 13, 1940Jurisdiction:junk industry.Settlement:stipulation providing for compliancewiththe Act.Remedial Orders:entered on stipulation.Mr. Frederick P. Mett,for the Board.Arnold, Caskey cf;.Robson,byMr. W. H. Arnold,of Beloit,,Wis.,for the respondent.11r. Carl E. Bunce,of Janesville, Wis., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon'charges and amended charges duly filed by InternationalHod Carriers',Building and Common Laborers'Union of America,,Local No. 1426 (A. F. L.), herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Twelfth Region(Milwaukee,Wisconsin),issued itscomplaint dated October 29,1940, against Win. Lans Co., herein calledthe respondent.The complaint alleged that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and(3) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Union.With -respect to the unfair labor practices the complaint allegedin substance: (1) that the respondent discharged Yates Hughes,Leo Dunaway,Tony Son'-al, Harry Neblock,and Remus Goodwinon September 29, 1939, and refused to reinstate said employees untilOctober 4,1939,because of their membership in and activities on-behalf of the Union;(2) that the respondent reinstated said em-ployees on October 4,1939, but did not make them whole for the28 N. L. R.B., No. 80526 WM., LAMS CO.527lossesincurred by them as a result of the discharge; (3) that therespondent discharged John White, Walter Jones, and Hayes Whiteon September 29, 1939, and Harry Neblock on April 13, 1940, andhas since refused to reinstate them because of their membership inand activity on, behalf of the Union; (4) that the respondent pro-voked and caused the resignation of Leo Dunaway on March 21,1940, and thereby terminated his employment because of his mem-bership in and activity on behalf of the Union; and (5) that by theaforementioned acts and conduct the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The respondent filed its answer on November 8, 1940, denying thecommission of the unfair labor practices alleged in the complaint.Pursuant to notice a hearing was held on November 19, 1940, be-forePeter F.Ward, the Trial Examiner duly designated by theBoard.The Board, the respondent, and the Union were represented- -by counsel, and participated in the hearing.'On November 20, 1940, the respondent, the Union, and counsel forthe Board entered into a stipulation.The stipulation provides asfollows :'IT IS HEREBY STIPULATED AND AGREED by and between the Wm.Lans Co., hereinafter called the Respondent, International HodCarriers', Building and Common Laborers' Union of America,Local No. 1426 (A. F. L.), hereinafter called the Union, andFrederick P. Mett, Regional Attorney for the Twelfth Region oftheNational Labor Relations Board (Milwaukee, Wisconsin),as follows :IUpon Charges and Amended Charges, duly filed by the Union,theNationalLabor Relations Board, hereinafter called theBoard, on October 29, 1940, by its Regional Director for theTwelfth Region, issued and, duly served upon the Respondentand the Union a Complaint alleging that the Respondent hadengaged in, and was engaging in unfair labor practices, withinthe meaning of Section 8, subsections (1) and (3), and' Section2, subsections (6) and (7) of the National Labor Relations Act,hereinafter called the Act.On November 8, 1940, the Respondentduly filed with the said Regional. Director an Answer to theallegations of the said Complaint denying therein that it,had1After the introduction of the formal papers by the Board's attorney,the hearing wasadjourned on the representation of counsel for the board,the respondent,and the Unionthat the parties were in agreement concerning a. stipulation. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDcommitted any of the unfair labor practices as alleged in theComplaint.Upon due notice,the Respondent,the Union, andthe Board convened at Beloit, Wisconsin, on November 19, 1940,before Peter F.Ward, a Trial Examiner duly designated bythe Board,for the purpose of a hearing upon the allegations ofthe Complaint.The hearing was opened by the Trial Examiner,and the formal exhibits,including the pleadings herein, wereoffered and admitted in evidence;the parties hereto, being inagreement upon the provisionsof thisStipulation,the ' hearingwas thereupon indefinitely postponed.IIThe Respondent,Wm. Lans Co.,is a partnership,having, itsoffice and places of business at Beloit, Wisconsin,where it hasbeen engaged for some time past, and is now engaged in pur-chasing, sorting, cutting, grading, and selling scrap iron, rags,paper, and other kinds of junk..The Respondent operates two yards in Beloit, WisconSill, .bothof which are connected by sidings with the Chicago & NorthWestern Railway Company, and one of whichis also connectedwith the Chicago, Milwaukee, St. Paul R Pacific-Railway Com-pany.The Respondent,in the course and conduct of its busi-ness, causes and has,continuously caused quantities -of scrap ironto be purchased and transported from points in the State ofIllinois to its places of business in Beloit,Wisconsin;annuallythe Respondent so purchases and transports a total of approxi-mately two carloads of scrap iron.Approximately 90% of thematerialsannually purchased by the Respondentoriginates inthe State of Wisconsin;the remainder is purchased and trans-ported from points outside of the State of Wisconsin to theRespondent's places of business at Beloit, Wisconsin.The Respondent, in the course and conduct of its business,causes and has continuously caused large quantities of scrapiron, rags, paper, and other kinds of 'junk, to besold, trans-ported, and distributed in interstate commerce, from its placesof business in Beloit,Wisconsin, into and throughstates oftheUnited States other than the state of Wisconsin.Of thematerials sold by the Respondent annually, approximately fortypercent in tonnage, and sixty percent in dollar value,is shippedby it to points outside the state of Wisconsin.Annually theRespondent sells and ships approximately 7,000 tons, in theaggregate,of scrap iron,rags,paper, land other kinds of junk. WM. LANS. CO.529At times,the Respondent sends certain of its employees fromitsplaces of business at Beloit,Wisconsin, into the state ofIllinois,for the purpose of working on materials purchased byit,and for the purpose of transporting such materials to itsplaces of business at Beloit, Wisconsin.IIIThe Respondent and the Union, in this proceeding waiveany further hearing and any other procedure provided by theAct or by the Rules and Regulations of the Board, including themaking of Findings of Fact and Conclusions of Law.'IVUpon the facts stipulated in paragraph II above, upon thepleadings admitted in evidence herein, and upon this Stipulation,the Board may enter an Order in this case, to the followingeffect :ORDERUpon the basis of this Stipulation and the pleadings here-tofore admitted in evidence in this case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Wm. LansCo.; its partners, agents, successors and assigns shall :1.Cease and desist from :"(a)Discouraging membership in International Hod'Carriers',Building and Common Laborers' Union of America, Local No.1426 (A. F. L.), or any other labor organization of its employeesby laying off, discharging, refusing to reinstate, or in any othermanner discriminating in regard to the hire or tenure of em-ployment of its employees because of their membership in, oractivity in connection with, any such labor organization;(b) In_ any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or-other mutual `aid or protection,' as guaranteed inSection 7 of the Act.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a) -Make whole, each of the following named persons forthe loss of pay which he has suffered by reason of his discharge 530DECISIONSOF NATIONALLABOR RELATIONS BOARD -and/or failure to be reinstated, in the amount set forth oppositehis name :Remus Goodwin------------------------------------$7.00Tony Songal----------------------------------------7.50YatesHughes--------------------------------------7.50WalterJones---------------------------------------50.00Harry Neblock-------------------------------------50.00Leo Dunaway--------------------------------------- 50 00JohnWhite----------------------------------------164.00Hayes White--------------------------------------- 164.00(b)Post immediately in conspicuous places at its 'office-sandyards, in Beloit,Wisconsin, and maintain for a period of atleast sixty (60) consecutive days from the date of posting,notices toits employees, stating :(1)That the Respondent will not engage in the conduct fromwhich it is ordered to'cease and desist in paragraphs 1' (a)and (b) of this Order'(c)Notify the Regional Director of the TwelfthRegion oftheNational Labor Relations Board, in writing, within ten(10) days from the date of this Order, of the steps the Respond-ent has taken to comply herewith.VUpon application by the Board, notice of which is herebywaived, the Circuit Court of Appeals for an appropriate Circuitmay enter a Decree enforcing the aforesaid Board Order.VIThe Respondentagreesto bargain collectively with the unionas the representative of its members.VIIThis Stipulation embodies the entire agreement between thelparties, and there is no verbal agreement of any kind whichvaries, alters, or adds to this Stipulation.VIIIThis Stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon receipt of notice of the granting of such approval. WM. LANS CO. `531On, November 28, 1910, the Board issued its order approving theabove stipulation,making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a Decision andOrder by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a partnership, having its principal office andplaces of business in Beloit, Wisconsin, is-engaged in-the business ofpurchasing, sorting, cutting, grading, and selling scrap iron, rags,paper; and other types of junk. It operates two yards'in Beloit,Wisconsin, both of which are connected by -sidings with the Chicago& Northwestern Railway Company and one of which is also connectedwith the Chicago, Milwaukee, St. Paul & Pacific. Railway Company.The respondent - purchases and transports annually, approximatelytwo carloads of scrap iron from points within the State of Illinoisto its places of business in Beloit, Wisconsin.Approximately 10 per-cent of the materials purchased annually-by the respondent is pur-chased from points outside the State of Wisconsin.The respondentsells and ships annually about 7,000 tons in the aggregate of scrapiron, rags, paper, and other types of junk.Of the materials sold,bythe 'respondent, approximately 40 percent in tonnage and 60 percentin dollar value are shipped by it, to points outside the State ofWisconsin.We find that the above-described operations constitute a contin-uous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of this stipulation acid the pleadings heretoforeadmitted in evidence in this case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard herorders that the respondent, Wm. Lans Co., its partners,agents, successors, and assigns shall:1.Cease and' desist from :(a)Discouragingmembership in InternationalHod Carriers',Building and Common Laborers' Union of America, Local No. 1426(A. F. L.), or any other labor organization of its employees, bylaying off, discharging, refusing to reinstate, or in any other mannerdiscriminating in regard to the hire or tenure of employment of itsemployees because of their membership in, or activity in connectionwith, any such labor organization;413597-42-vol 28-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or- coerc-ing its employees in the exercise of their rights to self-organization,to- form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Make whole each of the following named persons for the lossof pay which he has suffered by reason of his discharge and/or fail-ure, to be reinstated, in the amount set forth opposite his name :Remus Goodwin-----------------------------------------$7.00Tony Songal---------------------- -----------------------7.50Yates Hughes--------------------------------------------7.50Walter Jones--------------------------------------------5000Harry Neblock-------------------------------------------50.00,Leo Dunaway--------------------------------------------50.00JohnWhite--------------------------------------------- 164 00Hayes White-------------------------------------------- 164.00(b)Post immediately in conspicuous places at its offices and yards,in Beloit, Wisconsin, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees,stating(1)That the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) ai:d "(b) ofthis Order.(c)Notify the Regional Director of the Twelfth Region of theNational Labor Relations Board, in writing, within ten (10) daysfrom the date of this Order, of the steps the respondent has taken tocomply herewith..